Case 1:19-cv-00950-WJM-NRN Document 78 Filed 03/02/21 USDC Colorado Page 1 of 4




                               THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO


          Civil Action No. 1:19-cv-00950

          JANE DOE

                  Plaintiff;
          v.

          BRIGHTON SCHOOL DISTRICT 27J;
          DAVID SMITH, individually;

                  Defendants.




                  UNOPPOSED MOTION FOR LEAVE TO MAINTAIN LEVEL 1
                                  RESTRICTION



         COMES NOW, Plaintiff Jane Doe (“Plaintiff” or “Ms. Doe”), by and through

  counsel, hereby submits this Unopposed Motion for Leave to Maintain Level 1 Restriction,

  and in support states as follows:

               1. Conferral. This motion is unopposed. Pursuant to D.C.Colo.LCivR 7.1(a),

                  the undersigned certifies that counsel for Plaintiff and counsel for Defendant

                  have conferred on the contents of this motion. Defendant does not oppose

                  this motion.

               2. This case, alleging violations of Title IX and the Equal Protection Clause,

                  involves sensitive matters and significant privacy interests including sexual

                  assault, and as a result, the court granted leave for Plaintiff to proceed

                  anonymously.
Case 1:19-cv-00950-WJM-NRN Document 78 Filed 03/02/21 USDC Colorado Page 2 of 4




           3. Along with Plaintiff’s Response to Defendants’ Motion for Summary

                Judgment, Plaintiff filed four exhibits, including Exhibits 3 and 4 which

                were filed under Level 1 Restriction. See ECF 76, 77.

           4. Good cause exists to maintain Level 1 Restriction for ECF 76 and ECF 77

                and the privacy interests protected by maintaining Level 1 Restriction for

                ECF 76 and ECF 77 outweigh the presumption of public access.

           5. ECF 76 and ECF 77 are excerpts from the depositions of Detective Rush-

                Lara of the Adams County Sheriff’s Office and of Plaintiff.

           6. These excerpts refer to Plaintiff by her full name and candidly discuss

                sensitive issues relating to her sexual assault. Maintaining Level 1 Restrict

                on these excerpts is consistent with this court’s order allowing Plaintiff to

                proceed anonymously.

           7.   These excerpts also refer to other minor students by name, and therefore

                redaction of Plaintiff’s name and the names of the other students would

                cause confusion and reduce the excerpts’ usefulness.

           8. The sensitive privacy interests at stake in these excerpts outweigh the

                presumption of public access. Filing these exhibits under Level 1 Restriction

                while leaving Plaintiff’s Response to Defendants’ Motion for Summary

                Judgment accessible to the public is an appropriate balance of the interest in

                public access and Plaintiff’s privacy.

           9. Plaintiff seeks leave to maintain Level 1 Restrict for ECF 76 and 77.

        WHEREFORE, Plaintiff respectfully requests the Court grant leave to maintain Level 1

        Restriction for ECF 76 and ECF 77.
Case 1:19-cv-00950-WJM-NRN Document 78 Filed 03/02/21 USDC Colorado Page 3 of 4




        DATED: March 2, 2021

        Respectfully submitted by:

        s/ Michael Nolt
        Michael Nolt, Esq.
        Kishinevsky & Raykin, Attorneys at Law
        2851 S. Parker Rd., Suite 150
        Aurora, CO 80014
        Phone: 720-748-8888
        michael@coloradolawteam.com

        s/Igor Raykin
        Igor Raykin
        Kishinevsky & Raykin
        2851 South Parker Road, Suite 150
        Parker, CO 80014
        Telephone: 720-767-1846
        igor@coloradolawteam.com
Case 1:19-cv-00950-WJM-NRN Document 78 Filed 03/02/21 USDC Colorado Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 2, 2021, I electronically filed the foregoing with the
        Clerk of the Court using the CM/ECF system which will send notification of such
        filing to the following:

               M. Gwyneth Whalen, Esq.
               Elliott V. Hood, Esq.
               gwhalen@celaw.com
               ehood@celaw.com
               Attorneys for Defendants

        s/ Michael Nolt
        Michael Nolt, Esq.
